DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 05 November 2021 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Claims are withdrawn;
Examiner’s assertion of the use of a fuel pump in a combustion device as common knowledge or well known in the art statement (See Cl. 6 of previous office action) is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (See MPEP-2144.03.C). The traverse was inadequate because Applicant failed to traverse Examiner’s assertion; &
Claims 1, 3, 5, 6, 8, 10, 11, 14 & 16-25 are pending for review.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Finke et al., US #6,685,463
[Finke ('463)

-
Kenner, WO #95/06224
[Kenner ('224)]

-
Schmidt / Eberspaecher, DE #10-2006-024221
[Schmidt ('221)]


~ 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 8 & 20-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Kenner ('224).
In Re Claims 1, 3, 6, 8 & 20-25, Kenner ('224) discloses (See machine translation, attached):
Cl. 1: A fuel-operated vehicle heater, combustion chamber assembly unit (At least Fig. 1) comprising:
a combustion chamber housing (Housing of Combustion Chamber #2) comprising a combustion chamber bottom (The bottom portion of Combustion Chamber #2 adjacent Wall / Partition #22) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #20 extending towards Combustion Chamber #2 along the central axis extending from center of Impeller #12 trough Combustion Chamber #2, labeled as #24 at the top of the figure), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion Chamber #2
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Porous Lining #24 positioned on the inner side of Wall #20 at Peripheral Portion #28 & the inner side of Bottom Wall #22 at Bottom Portion #26);
a fuel feed line for feeding liquid fuel into the porous evaporator medium (Fuel Supply Line #6);
a first combustion zone (Region / portion of Combustion Chamber #2 extending from Bottom Wall #22 & extending to the downstream end of Liner #24) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Combustion Chamber Insert #16), wherein the porous evaporator medium is arranged in the first combustion zone (Fig. 1: Porous Liner #24 is located in the first combustion zone surrounding Insert #16); and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis (Zone extending beyond the downstream end of Liner #24), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Comprising the peripheral chamber surrounding Wall #20 & encompassing Radial Combustion Air Openings #40); wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Insert #16 extends longitudinally from Bottom Wall #22 into Combustion Chamber #2);
a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Para. 44: Combustion Air Openings #44 in sidewall of Insert #16) and in a bottom of the combustion air introduction attachment (Openings #42 in Bottom Wall #22), which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Fig. 1: Bottom Wall #22 & its associated Combustion Air Openings #42 are offset from Longitudinal Axis #24 towards the direction of Peripheral Wall #20);
the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Secondary Combustion Air Openings #40 located longitudinally / axially downstream of Insert #16).
the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment (Fig. 1: Liner #24 is disposed on the inner surface of Peripheral Wall #20); and
the second combustion air introduction openings are arranged at an axially spaced location from the porous evaporator medium (Air Openings #40 are downstream of Liner #24).
With respect to the porous evaporator medium extending beyond the combustion air introduction attachment, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Kenner ('224) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
Cl. 6: A fuel-operated vehicle heater (At least Para. 1) comprising:
a combustion chamber assembly unit (At least Fig. 1) comprising:
a combustion chamber housing (Housing of Combustion Chamber #2) comprising a combustion chamber bottom (The bottom portion of Combustion Chamber #2 adjacent Wall / Partition #22) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #20 extending towards Combustion Chamber #2 along the central axis extending from center of Impeller #12 trough Combustion Chamber #2, labeled as #24 at the top of the figure), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion Chamber #2);
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Porous Lining #24 positioned on the inner side of Wall #20 at Peripheral Portion #28 & the inner side of Bottom Wall #22 at Bottom Portion #26);
a fuel feed line for feeding liquid fuel into the porous evaporator medium (Fuel Supply Line #6);
a first combustion zone (Region / portion of Combustion Chamber #2 extending from Bottom Wall #22 & extending to the downstream end of Liner #24) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Combustion Chamber Insert #16), wherein the porous evaporator medium is arranged in the first combustion zone (Fig. 1: Porous Liner #24 is located in the first combustion zone surrounding Insert #16); and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis (Zone extending beyond the downstream end of Liner #24), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Comprising the peripheral chamber surrounding Wall #20 & encompassing Radial Combustion Air Openings #40); and
a fuel pump for feeding fuel into the fuel feed line (Admitted Prior Art);
a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #8); wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Insert #16 extends longitudinally from Bottom Wall #22 into Combustion Chamber #2);
a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Para. 44: Combustion Air Openings #44 in sidewall of Insert #16) and in a bottom of the combustion air introduction attachment (Openings #42 in Bottom Wall #22), which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Fig. 1: Bottom Wall #22 & its associated Combustion Air Openings #42 are offset from Longitudinal Axis #24 towards the direction of Peripheral Wall #20);
the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Secondary Combustion Air Openings #40 located longitudinally / axially downstream of Insert #16);
the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment (Fig. 1: Liner #24 is disposed on the inner surface of Peripheral Wall #20); and the second combustion air introduction openings are arranged at an axially spaced location from the porous evaporator medium (Air Openings #40 are downstream of Liner #24).
With respect to the porous evaporator medium extending beyond the combustion air introduction attachment, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Kenner ('224) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
Cl. 3, 8: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment; or the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall; or the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment and the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall (At least Para. 20, 21, 42, 52, 53: One of Air Pipes #36 & Diffuser / Swirl Generator #58 can be configured as a swirl generator).
Cl. 20, 23: wherein the bottom of the combustion air introduction attachment is located at a spaced location from the porous evaporator medium (Openings #42 are longitudinally spaced from at least Peripheral Area #28 of Porous Liner #24).
Cl. 21, 24: wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment is oriented in a direction parallel to the housing longitudinal axis (Fig. 1: Combustion Air Openings #42 are shown as directed longitudinally).
Cl. 22, 25: wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment defines a portion of a combustion air flow path for delivering at least a portion of the primary combustion air in an axial direction relative to the housing longitudinal axis (Openings #42 are shown as being configured to direct combustion air longitudinally into Combustion Chamber #2).

With respect to Claims 5 & 10, 11, 14 & 16-19:
Claims 5 & 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kenner ('224) as applied to Claim 1 above, in view of Finke ('463);
Claims 11, 14 & 16 -19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kenner ('224) in view of Finke ('463).
In Re Claim 11,Kenner ('224) discloses: A process for operating a vehicle heater, the process comprising the steps of:
providing a fuel-operated vehicle heater (At least Para. 1) comprising:
a combustion chamber assembly unit (At least Fig. 1) comprising:
a combustion chamber housing (Housing of Combustion Chamber #2) comprising a combustion chamber bottom (The bottom portion of Combustion Chamber #2 adjacent Wall / Partition #22) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #20 extending towards Combustion Chamber #2 along the central axis extending from center of Impeller #12 trough Combustion Chamber #2, labeled as #24 at the top of the figure), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion Chamber #2),
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Porous Lining #24 positioned on the inner side of Wall #20 at Peripheral Portion #28 & the inner side of Bottom Wall #22 at Bottom Portion #26),
a fuel feed line for feeding liquid fuel into the porous evaporator medium (Fuel Supply Line #6),
a first combustion zone (Region / portion of Combustion Chamber #2 extending from Bottom Wall #22 & extending to the downstream end of Liner #24) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Combustion Chamber Insert #16), wherein the porous evaporator medium is arranged in the first combustion zone (Fig. 1: Porous Liner #24 is located in the first combustion zone surrounding Insert #16) and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis (Zone extending beyond the downstream end of Liner #24), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Comprising the peripheral chamber surrounding Wall #20 & encompassing Radial Combustion Air Openings #40);
a fuel pump for feeding fuel into the fuel feed line (Admitted Prior Art); and
a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #8); wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Insert #16 extends longitudinally from Bottom Wall #22 into Combustion Chamber #2); wherein a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Para. 44: Combustion Air Openings #44 in sidewall of Insert #16) and in a bottom of the combustion air introduction attachment (Openings #42 in Bottom Wall #22), which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Fig. 1: Bottom Wall #22 & its associated Combustion Air Openings #42 are offset from Longitudinal Axis #24 towards the direction of Peripheral Wall #20); the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Secondary Combustion Air Openings #40 located longitudinally / axially downstream of Insert #16);
the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment (Fig. 1: Liner #24 is disposed on the inner surface of Peripheral Wall #20); the second combustion air introduction openings being arranged at an axially spaced location from the porous evaporator medium (Air Openings #40 are downstream of Liner #24).
”, Schmidt ('221) discloses (Fig. 1-3) the evaporative medium (#26) extending longitudinally from the back wall (#16) the entire length of the first combustion zone (Para. 25: “The porous evaporator medium 26 is preferably designed such that it covers the entire circumferential wall 14) but not extending beyond the air attachment. Nevertheless, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('221) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
With respect to “feeding combustion air and fuel to the combustion chamber assembly unit at such flow rates that the primary combustion air and the fuel are fed into the first combustion zone at a quantity ratio for a combustion with a lambda value in the range of 1-1.15, wherein combustion air and fuel are fed to the combustion chamber assembly unit at such flow rates that the primary combustion air and the secondary combustion air and the fuel are fed into the combustion chamber at a quantity ratio for a combustion with a lambda value in the range of 1.6 to 1.8”, Kenner ('224) is silent on the specific lambda value for the primary air & fuel.
Nevertheless, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the optimization of the stoichiometric value of the fuel/air ratio in a burner (Col. 4, Ln. 16-30).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
In Re Claim 14, Kenner ('224) discloses: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment; or the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall; or the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment and the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall (At least Para. 20, 21, 42, 52, 53: One of Air Pipes #36 & Diffuser / Swirl Generator #58 can be configured as a swirl generator).
In Re Claims 5, 10 & 16, with respect to “wherein the first combustion air feed device and the second combustion air feed device are configured such that 57% to 61% of the combustion air introduced into the combustion chamber enters the combustion chamber as primary combustion air and 39% to 43% of the combustion air introduced into the combustion chamber enters the combustion chamber as secondary combustion air”, Kenner ('224) is silent on the ratio of Primary-Secondary air introduced into the heater.
Nevertheless, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the introduction of primary & secondary air (Primary Air #24; Secondary Air #26) into primary & secondary combustion zones (Primary Combustion Zone #50; Secondary Combustion Zone #60) of a fuel fired burner (Burner #10), the ratio of primary air:secondary air overlaps with the recited ratios (Col. 4, Ln. 27-30: The ratio of primary / secondary air can be from 40/60 to 70/30).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations as Finke ('463) discloses the ratio of both primary / secondary fuel & primary / secondary air are result-dependent variables optimized for controlling or reducing the formation of pollutants in the burner & maintaining flame stability (Col. 4, Ln. 17-36, specifically “The burner 10 configuration of the present invention provides vitiation in the primary and secondary combustion zones 50, 60 such that the stoichiometry to the burner 10 must be on the oxidizing side to initiate stable combustion in the secondary combustion zone 60 when below 1200ºF furnace temperature. At approximately 1200ºF (649ºC), the stoichiometry can be brought to approximately 10% excess air with the resulting main flame stability and the secondary combustion reactions completing without the generation of free combustibles. Minor traces of CO will be apparent with furnace temperature between 1200ºF and 1400ºF (649ºC-760ºC). The primary fuel 38 to secondary fuel 40 split ratio can be approximately 20/80 to 40/60, respectively, while the primary air 24 to secondary air 26 split ratio can be 40/60 to 70/30, respectively. The optimum primary fuel 38 to secondary fuel 40 split ratio is approximately 22/78, respectively, and the optimum primary air 24 to secondary air 26 split is approximately 50/50. The air and fuel staged burner 10 according to this first embodiment significantly improves NOx emission capabilities…”).
In Re Claims 17-19, Kenner ('224) discloses:
Cl. 17: wherein the bottom of the combustion air introduction attachment is located at a spaced location from the porous evaporator medium (Openings #42 are longitudinally spaced from at least Peripheral Area #28 of Porous Liner #24).
Cl. 18: wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment is oriented in a direction parallel to the housing longitudinal axis (Fig. 1: Combustion Air Openings #42 are shown as directed longitudinally).
Cl. 19: wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment defines a portion of a combustion air flow path for delivering at least a portion of the primary combustion air in an axial direction relative to the housing longitudinal axis (Openings #42 are shown as being configured to direct combustion air longitudinally into Combustion Chamber #2).
Response to Arguments
Applicant's arguments filed 05 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the recitation of the primary combustion air openings in both the bottom wall & the insert as recited in independent Claims 1, 6 & 11 have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments that the prior art fails to disclose the porous liner extending beyond the insert, Examiner respectfully disagrees. As discussed in the previous action & above, the size, shape, etc., of the porous liner is contingent upon a number of individual and/or interrelated factors including those listed above. Consequently, the relative disposition of the liner & the insert is merely a matter of choice in design and/or optimization lacking a statement of criticality (new or unexpected results produced therefrom over the prior art of record). As recited in Para. 9 of the instant application, the porous liner extends from the bottom wall to beyond the attachment “[to] guarantee that fuel is fed into the combustion chamber only in the area of the first combustion zone”. As the porous liners of both previously cited Schmidt ('221) & currently cited Kenner ('224) are located within the first combustion zone, it is apparent that fuel introduced into the liner will be fed into the first combustion zone only, which discloses the intended results of the recited limitation.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762